Citation Nr: 0615677	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a left foot 
condition, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right foot 
condition, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for excessive weight 
gain as a complication of Norplant implant.  

5.  Entitlement to service connection for left knee pain.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back pain.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right knee pain.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served periods of active duty from November 1981 
to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from June 2002 and January 2003 rating decisions rendered by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues of entitlement to service connection for left knee 
pain and whether new and material evidence has been received 
to reopen claims for entitlement to service connection for 
low back pain, right knee pain, and headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left foot condition, including bursitis of 
the Achilles tendon, pes planus, and ankle pain is manifested 
by foot pain, plantar fascitis, moderate limitation of the 
ankle motion, and negative X-ray findings; this does not 
equate to marked limitation of ankle motion or severe 
acquired flatfoot.

2.  The veteran's right foot condition including bursitis of 
the Achilles tendon, pes planus, and ankle pain is manifested 
by foot pain, plantar fascitis, moderate limitation of the 
ankle motion, and X-ray findings of right minimal 
osteophytosis; this does not equate to marked limitation of 
ankle motion or severe acquired flatfoot.

3.  A sinus condition is not shown to be related to events, 
disease, or injury during military service.

4.  Excessive weight gain is considered to be a symptom and 
does not constitute a disability for which VA compensation 
benefits may be awarded.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a left foot condition, including bursitis of the 
Achilles tendon, pes planus, and ankle pain, is not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019 - 5271, 5276 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for a right foot condition, including bursitis of the 
Achilles tendon, pes planus, and ankle pain, is not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019 - 5271, 5276 (2005).

3.  A sinus condition was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A symptom, like excessive weight gain, that is not 
associated with a diagnosed disability is not subject to 
service connection.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims - Right and Left Foot Conditions

Under Diagnostic Code 5019, bursitis is rated on limitation 
of motion of the affected part, as degenerative arthritis.  
See 38 C.F.R. § 4.71(a) Diagnostic Code 5019 (2005).  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  In this case, the veteran already receives 
separate 10 percent evaluations for right and left foot 
disabilities under Diagnostic Code 5019 based on 
noncompensable limitation of motion.

Diagnostic Code 5271 rates limitation of motion of the ankle 
joint as 10 percent when moderate and 20 percent when marked.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  Normal 
ranges of motion for an ankle are 0 - 20 degrees upon 
dorsiflexion and 0 - 45 degrees upon plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  The veteran exhibited bilateral 
ankle dorsiflexion of 20 degrees and plantar flexion of 45 
degrees in the December 2002 VA examination report.  
Consequently, the Board finds that the veteran's right and 
left ankle range of motion test results do not more nearly 
approximate marked limitation of ankle joint motion.

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
December 2002 VA examination report, the examiner indicated 
that the veteran would have limitation of normal functioning 
during flare-ups but specifically stated that there was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination.  After considering the effects of the pain, 
fatigue, and limitation of function, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for ratings in excess of 
10 percent for the veteran's right and left foot disabilities 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Other diagnostic codes for the ankle, which might provide for 
higher disability ratings, are not applicable.  It is neither 
contended nor shown that the veteran's service-connected 
disabilities include findings of ankylosis, malunion of Os 
calcis or astragalus, or astragalectomy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274 (2005).

The Board has also considered whether the veteran's right and 
left foot disability residuals warrant entitlement to 
increased evaluations for pes planus.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5276, severe acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, that is 
bilateral in nature warrants a 30 percent evaluation, and, if 
unilateral in nature, a 20 percent evaluation is assigned.  
Pronounced acquired flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
that is bilateral in nature, warrants a 50 percent evaluation 
and, if unilateral in nature, a 30 percent evaluation is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2005).

Competent medical evidence of record, including private 
treatments notes dated in 1999 and 2000 and a December 2002 
VA examination report, shows subjective complaints of 
bilateral foot pain, fallen arches, and tenderness to 
inversion of both feet as well as objective findings of 
plantar fascitis and bilateral flat feet.  However, objective 
medical findings of severe flatfoot like marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, or characteristic callosities are not shown.  
In this case, the preponderance of the evidence does not 
support the assignment of ratings in excess of 10 percent for 
residuals of right and left foot pes planus.  See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2005).  Further, 
additional diagnostic codes for the foot, which might also 
provide for assignment of a separate or higher disability 
ratings, are not applicable.  It is neither contended nor 
shown that the veteran's service-connected right and left 
foot disability residuals include symptoms of weak foot, claw 
foot, metatarsalgia (Morton's disease), hallux valgus, or 
hallux rigidus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 
- 5283 (2005).

The Board finds that the veteran's left and right foot 
disabilities do not warrant the assignment of an increased or 
separate ratings under any of the applicable diagnostic 
codes.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019 - 
5271, 5276 (2005).

II. Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).


Sinus Condition 

Service medical records detail occasional treatment for 
allergic rhinitis, laryngitis, and upper respiratory 
infections during the veteran's nearly 11 year term of active 
service but do not show any complaints, treatment, or 
diagnosis of a chronic sinus condition.  Competent medical 
evidence of record, including private treatment notes dated 
from 1997 to 2001, shows intermittent findings of upper 
respiratory infection, sinus infection with nasal drainage, 
allergies, and allergic rhinitis.  However, none of the 
medical evidence of record shows that the veteran suffers 
from a sinus condition that was etiologically related to 
active service.  Consequently, entitlement to service 
connection for a sinus condition is not warranted.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

Excessive Weight Gain

Excessive weight gain may be a symptom of a disease or injury 
subject to service connection.  However, a symptom not 
associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  The rating criteria set 
forth in 38 C.F.R. Part 4 (2005), does not recognize 
excessive weight gain as a compensable disability in its own 
right.

Service medical records indicate that the veteran received a 
Norplant implant during active service and include findings 
of obesity and the veteran's elective placement on a weight 
loss diet.  A February 2002 private treatment note showed 
complaints of inability to lose weight with exercising and 
listed a finding of obesity.  In this case, there is no 
competent medical evidence of record showing that the veteran 
suffers from excessive weight gain consistent with or 
attributable to a current diagnosed disability, either due to 
service or to a service-connected disability.  Therefore, the 
Board finds that the claimed disability of excessive weight 
gain as a complication of a Norplant implant is not a 
disability for which service connection may be granted.


III. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's increased rating and service connection claims 
was received in October 2001.  Thereafter, in June 2002 and 
January 2003 rating decisions, the RO denied the veteran's 
increased rating claims as well as her claims for entitlement 
to service connection for a sinus condition and excessive 
weight gain.  The veteran filed a notice of disagreement in 
March 2003.    

Letters dated in May 2002 and October 2002 from VA complied 
with the four notice requirements listed above.  To the 
extent that the veteran was not specifically advised to 
submit any pertinent evidence in her possession by these 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
December 2003 statement of the case (SOC).  Consequently, she 
was aware of this provision.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as discussed above.  Further, after 
the notice was provided, the case was readjudicated in the 
December 2003 SOC.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate her 
increased rating and service connection claims, but was not 
given notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the claims for increase and service 
connection decided herein, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and a VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
veteran's service-connected right and left foot disabilities 
were evaluated in a VA examination.  In addition, the Board 
notes that a VA examination was not ordered to evaluate the 
veteran's claimed sinus and weight gain disabilities, as it 
was determined unnecessary after consideration of 38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate her claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for a left foot 
condition is denied.

Entitlement to an increased evaluation for a right foot 
condition is denied.

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to service connection for excessive weight gain 
as a complication of Norplant implant is denied.  



REMAND

The RO has characterized the claims to reopen as including a 
bilateral knee claim.  Service connection for right knee pain 
was initially denied in December 1992 and subsequent rating 
actions declined to reopen that claim.  A claim of service 
connection for left knee pain has never been adjudicated on 
the merits.  On remand, the RO should adjudicate that claim, 
after first determining whether any development, to include 
compliance with any notice and duty to assist, should be 
undertaken.

Concerning the issues of whether the claims for entitlement 
to service connection for low back pain, right knee pain, and 
headaches can be reopened, the recent opinion in Kent v. 
Nicholson, No. 04-181 (March 31, 2006), provided specific 
guidance concerning what would constitute adequate notice 
pursuant to 38 U.S.C.A. § 5103(a) for claims to reopen 
previously denied claims.  The RO has not had an opportunity 
to provide the veteran with Section 5103(a) notice that would 
comply with this recent Court decision.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate her 
claim for service connection for a left 
knee disability, to include the degree of 
disability and effective date.  Further 
notify the veteran of information and 
evidence that VA would seek to provide 
and information and evidence that she is 
expected to provide.  Request the veteran 
to "provide any evidence in [her] 
possession that pertains to the claim."  

2.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the decision in 
Kent v. Nicholson, No. 04-181 (March 31, 
2006) concerning whether the claims for 
entitlement to service connection for low 
back pain, right knee pain, and headaches 
can be reopened.  Comply with the Kent 
ruling, and advise the veteran of the 
evidence and information that is 
necessary to reopen these claims and the 
evidence and information that is 
necessary to establish her entitlement to 
the underlying claims for the benefits 
(service connection) sought by the 
veteran.  Advise the veteran about the 
bases for the denials of service 
connection for low back pain, bilateral 
knee pain, and headaches in the prior 
December 1993 rating decision as well as 
describe what evidence would be necessary 
to substantiate the elements required to 
establish service connection that were 
found insufficient in the previous 
denials.    

3.  Adjudicate the issue of entitlement 
to service connection for left knee pain 
and readjudicate the issues of whether 
new and material evidence has been 
received in order to reopen claims for 
entitlement to service connection for low 
back pain, right knee pain, and headaches 
under the amended version of 38 C.F.R. § 
3.156(a) (2005), effective from August 
29, 2001, as the claims were filed in 
October 2001.  See 66 Fed. Reg. 45,628 
(2001).  If the claims remain denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


